Citation Nr: 1226834	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee, status post partial meniscectomy, with degenerative joint disease (DJD) and scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  (The Board has considered whether the Veteran's August 2007 correspondence can be considered as a notice of disagreement (NOD) to a January 2007 rating decision, but finds that it does not meet the legal criteria for a notice of disagreement; it does not make any statement which can reasonably be construed as a disagreement with the January 2007 rating decision; but rather reflects a request for an increased rating based on recent treatment.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In addition, the Veteran's February 2008 NOD is not timely with regard to the January 2007 rating decision.  Based on the foregoing, the Board finds that the October 2007 rating decision is on appeal.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a VA fee based examination report from December 2006, more than 5 years ago.  VA clinical records contained on VA's electronic claims system reflect that the Veteran was seen in 2011 and 2012 for right knee complaints.  A December 2011 orthopedic surgery consult record reflects that the Veteran's "symptoms have progressed over the past several months to the point where he has difficulty arising from a seated position, turning over in bed or walking on uneven ground.  The patient's not able to take NSAIDS anymore because of worsening renal function.  His pain level has increased dramatically."  The diagnosis was osteoarthritis right knee, advanced with progression of translational instability.  It was further noted that nonoperative measures will not help the Veteran's pain and a total knee arthroplasty was recommended.  A January 2012 VA record reflects that the Veteran was seen for "pre op" for right knee surgery.  

The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, he is entitled to a new examination for his right knee disabilities.  As the Veteran's right hip has been found to be secondary to a right knee disability, and as there is an indication that the Veteran's right knee disabilities have worsened since the December 2006 examination, the Board finds that a new examination for the right hip is also warranted.  In addition, clinical records from January 2012 to present may be useful to the Board in adjudicating the Veteran's claims.

Finally, the Board finds that the Veteran should be provided with notice in compliance with the VCAA and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issues on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his right knee and hip disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file, to include VA records from January 2012 to present.  

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected right knee and right hip disabilities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


